as

og Case 7:19-mj-01672 Document1 Filed on 07/18/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

United States of America )
Vv. )
Luis Arnoldo CURIEL-Trevino )  CaseNo. M- 14- |OF2-M
YOB: 1962 )
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of July 17, 2019 in the county of Hidalgo : in the
Southern District of Texas _ , the defendant(s) violated:
Code Section Offense Description
18 USC Section 554 Did knowingly and unlawfully export or attempt to export from the United

States, any merchandise, article, or object, to wit: 700 rounds of 38 Super
ammunition and 100 rounds of 45 Auto ammunition, as defined by the United
States Munitions List, contrary to any law or regulation of the United States,
in that the Defendants had not obtained a license or written authorization for
such export, in violation of Title 22, United States Code, Sections 2778(b)(2)
and 2778(c) and Title 22, Code of Federal Regulations, Sections
121.1,123.1, 127.1 and 127.3 all in violation of Title 18, United States Code,
Section 554,

This criminal complaint is based on these facts:
See Affidavit

Continued on the attached shgtt.
Als® Andon Heunly (EZ
za ‘ LE
Complaint’ t’s signature

Ryan McTaggart Special Agent HSI

“2. 1 Printed name and title
m 13/f /

Sworn to before me and signed in my presence.

Date: “D-IF -/9 - Bo Fo. A, |

 

J Judge’s signature

City and state: McAllen, Texas Juan FE. Alanis United States Magistrate Judge

Printed name and title
Case 7:19-mj-01672 Document 1 Filed on 07/18/19 in TXSD Page 2 of 2
Attachment “A”

On July 17, 2019, a Volkswagen bearing Mexican License Plate XAA838A was selected for an
inspection by Customs and Border Protection Officers (CBPOs) working the outbound lanes at
the Hidalgo, Texas, Port of Entry (POE).

The driver of the vehicle, identified as Luis Arnoldo CURIEL-Trevino, was referred for _
additional inspection and during the inspections seven hundred (700) rounds of 38 Super
ammunition and one hundred (100) rounds of 45 Auto ammunition were discovered inside of the
vehicle,

Homeland Security Investigations (HSI) Special Agents (SA) responded to the POE and on July
17, 2019, CURIEL-Trevino, under rights advisement and waiver, stated CURIEL-Trevino was
recruited to purchase the ammunition by an unnamed co-conspirator, in Mexico, for the unnamed
co-conspirator in Mexico.

CURIEL-Trevino stated CURIEL-Trevino received the money to purchase the ammunition and
instructions on what ammunition to purchase from the unnamed coconspirator in Mexico and
then traveled to the United States to purchase the ammunition.

CURIEL-Trevino stated CURIEL-Trevino knew it was illegal to smuggle ammunition into.
Mexico and CURJEL-Trevino had previously purchased ammunition for the unnamed co-
conspirator in Mexico on at least two (2) occasions.

According to the Department of State, Office of Defense Trade Controls Compliance (DTCC),
38 Super ammunition and 45 Auto ammunition are determined to be defense articles described
on the United States Munitions List (USML) and regulated for export pursuant to the Arms
Export Control Act (22 U.S.C. 2778).
